Title: From George Washington to John Hancock, 24 May 1777
From: Washington, George
To: Hancock, John



Sir
Morristown May 24th 1777.

I beg leave to inform Congress, that immediately after the receipt of their Resolve of the 26th of March, recommending the Office of Adjutant General to be filled by the Appointment of a person of Abilities, and unsuspected attachment to our Cause, I wrote to Colo. Timothy Pickering of Salem, offering him the post in the first instance, and transmitting at the same time a Letter for Colo. William Lee, whom Congress had been pleased to mention, to be delivered him in case my offer could not be accepted. This conduct, in preference of Colo. Pickering, I was induced to adopt, from the high character I had of him, both as a great military genius, cultivated by an industrious attention to the study of War, and as a Gentleman of liberal education—distinguished zeal & great method and activity in Business. This character of him, I had from Gentlemen of distinction & merit, and on whose Judgement, I could rely. When my Letter reached Colo. Pickering, at first view, he thought his situation in Respect to public Affairs, would not permit him to accept the post. That for Colo. Lee, he sent immediately to him, who in consequence of it repaired to Head Quarters. By Colo. Lee, I received a Letter from Colo. Pickering, stating more particularly the causes which prevented him accepting the Office, when it was offered, and assuring me, that he would in a little time accomodate his Affairs in such a manner, as to come into any Military post, in which he might be serviceable & thought equal to. Here I am to mark with peculiar satisfaction, in justice to Colo. Lee, who has deservedly acquired the reputation of a good Officer, that he expressed a distrust of his abilities to fill the Appointment intended for him, and on hearing that Colo. Pickering would accept it, he not only offered but wished to relinquish his claim to it, in favor of him, whom he declared, he considered from a very intimate & friendly acquaintance, as a first Military character and that he knew no Gentleman better or so well qualified for the post among us. Matters being thus circumstanced, and Colo. Lee pleased with the command he was in, I wrote Colo. Pickering on his return, who accepted the Office & is daily

expected. In this business, I beg Congress to be assured, though Colo. Lee was postponed in the first instance, their recommendation had it’s due weight, and that no motive other than a regard to the service, induced me to prefer Colo. Pickering. His acknowledged abilities and equal zeal, without derogating from the merits of Colo. Lee, who holds a high place in my esteem, gave him a preference, and I flatter myself the Cause will be promoted in his Appointment; especially as we shall have two Good Officers in Lieu of One, & who I am persuaded, will do honour to themselves in the lines in which they move.
Considering the passes through the Highlands of the utmost importance to secure, I sent General’s Greene & Knox about a Fortnight ago, to see what had been done for their defence, and to consult with the General Officers they should meet upon such further measures as might be deemed necessary for their greater safety. The inclosed Copy of their report, will fully convey their Sentiments upon the Subject & to which I beg leave to refer Congress. I have sent Genl Putnam to command in that Quarter, and have instructed him to use every possible means in his power for expediting and effecting the Works and Obstructions mentioned in the Report. Fearing that the Cables might not be procured in time, I have directed his particular & immediate attention to fixing the Boom; However, as the Cables would render that more secure & will be extremely serviceable in the Opinion of the Officers, if they are to be had in Philadelphia, I would advise Congress, to order them to be purchased & forwarded without loss of time. They cannot be got elsewhere. They must be proportioned to the width of the River which is about Five Hundred & forty yards, and as they will be of most use, if diagonally laid, the Gentlemen think they should not be less than Four hundred & fifty fathoms long, and of the largest size that can be had. Unless they are large & substantial, they will answer no purpose, & will not sustain their weight when stretched.
I should be glad to know, whether it be the intention of Congress, that One of the already appointed Genl Officers may be assigned to the Command of the light Horse, or whether they have in contemplation the appointing of One for this purpose—If the first, I shall immediately name one to that duty. If the second, they will be pleased to choose One, as it is time we should have our Arrangements compleat.
I have nothing of importance to communicate, unless it is, that Seventeen Ships are said to have arrived at New York on the 22d, and that others were in the Offing. A Report has also prevailed, and has come through two or three Channels, that Govr Tryon, that was, is dead of the wound he received in the Danbury expedition & one account is, that Lieutt Colo. Walcot fell in the engagement at Ridgefeild. I don’t know how far the facts are to be depended on; It seems certain that

Mr Tryon was wounded. I have the Honor to be with great respect Sir Yr most Obedt servt

Go: Washington


P.S. As I don’t know what particular purposes, Congress had in view, when they ordered Col. Harrison’s Regiment of Artillery to be raised, I don’t think myself at liberty to give any directions about It. But if they have no certain employment for it in view, I could wish them to order the whole or such part of It as they shall judge proper to join this Army, As we are in great want of more Artillerymen than we have—It will not be necessary that the Artillery should come. Yours &c.


Go: Washington
